— Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered November 20, 1978, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, *600and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of a controlled substance in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. The possession count is an inclusory concurrent count of that charging criminal sale in the second degree and the judgment should be modified by dismissing the former count (see People v Eason, 59 AD2d 560; People v McCray, 60 AD2d 895). O’Connor, J. P., Rabin, Shapiro and Mangano, JJ., concur.